Citation Nr: 0327381	
Decision Date: 10/14/03    Archive Date: 10/20/03

DOCKET NO.  01-09 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for chronic instability of the left knee.  

2.  Entitlement to an initial rating in excess of 10 percent 
for traumatic arthritis of the left knee.  

3.  Entitlement to an initial compensable rating for 
bilateral hearing loss disability.  

4.  Entitlement to an initial compensable rating for 
hemorrhoids.  

5.  Entitlement to an initial compensable rating for colon 
polyps.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from January 1981 to January 
2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The veteran was scheduled for a videoconference hearing 
before the Board in August 2003.  This hearing was cancelled 
at his request.  The veteran has not requested that he be 
scheduled for another hearing.


REMAND

The Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West. 2002)] 
and the regulations implementing it are applicable to the 
present appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The record reflects that the RO has made no attempt to 
satisfy the notification requirements of the VCAA, thereby 
mandating a remand of this appeal.  In addition, the reports 
of the VA examinations of the service-connected left knee 
disabilities are incomplete and inadequate, since the range 
of motion in the left knee is not reported and the rating 
factors set forth at 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2002) 
are not adequately addressed.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

Accordingly, this appeal is remanded to the RO for the 
following actions:  

1.  The RO should issue a letter to the 
appellant providing him with the notice 
required under 38 U.S.C. § 5103(a).  This 
letter should also inform the appellant 
that any information and evidence 
submitted in response to the letter must 
be received by the RO within one year of 
the RO's letter and that he should inform 
the RO if he desires to waive the one-
year period for response.  

2.  The RO should take appropriate steps 
to obtain a copy of any pertinent 
evidence identified but not provided by 
the veteran.

3.  If the RO is unable to obtain a copy 
of any pertinent evidence identified by 
the veteran, it should so inform the 
veteran and his representative and 
request them to provide a copy of the 
outstanding evidence.  

4.  When the above development has been 
completed, the RO should arrange for the 
veteran to be afforded a VA examination 
to determine the current severity of the 
service-connected left knee disabilities.  
The examiner must review the claims 
folder before completing the examination 
report.  

All indicated studies, including 
X-rays and range of motion studies 
in degrees, should be performed.  

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of 
pain and the specific excursion(s) 
of motion, if any, accompanied by 
pain.  To the extent possible, the 
examiner should assess the degree of 
severity of any pain.  

The examiner should provide an 
opinion concerning the degree of 
severity of any instability or 
subluxation of the knee.  The 
examiner should also determine if 
the knee locks and if so the 
frequency of the locking.  

Tests of joint movement against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should also be described by the 
examiner.  If feasible, the examiner 
should assess the additional 
functional impairment due to 
weakened movement, excess 
fatigability, or incoordination in 
terms of the degree of additional 
range of motion loss.   

The examiner should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, to the 
extent possible, provide an 
assessment of the functional 
impairment on repeated use or during 
flare-ups.  If feasible, the 
examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in 
terms of the degree of additional 
range of motion loss.  

The examiner should also provide an 
opinion concerning the impact of the 
disability on the veteran's ability to 
work.  The rationale for all opinions 
expressed should also be provided.

5.  The RO should also schedule the 
appellant for VA examinations to 
determine the current degree of severity 
of the service-connected bilateral 
hearing loss, hemorrhoids, and colon 
polyps.  The claims folders should be 
made available to and reviewed by the 
examiners, any indicated studies should 
be performed, and all information 
required for rating purposes should be 
reported.

6.  The RO should then undertake any 
other indicated development and 
readjudicate the issues on appeal.  If 
the benefits sought on appeal are not 
granted to the appellant's satisfaction, 
the appellant and his representative 
should be furnished an appropriate 
supplemental statement of the case and 
provided the requisite opportunity to 
respond.  In accordance with proper 
appellate procedures, the case should 
then be returned to the Board for further 
appellate consideration.  

The appellant need take no further action until he is 
otherwise informed, but he may furnish additional evidence 
and argument on the remanded matters while the case is in 
remand status.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




